DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 6,308,741 to Payne.  
Payne discloses a flexible hose assembly comprising a length of tubular hose formed from a spiral-wrapped layer of polymer material (30), Dacron, and a helical stiffener (40) disposed on an outer surface of the tubular hose, wherein the helical stiffener comprises an elastomer material that is configured to bond or adhere to the polymer material of the hose.  Col. 3, lines 19-33, discloses the steps to form the hose, including providing a cylindrical steel pole (mandrel), or similar form, wherein a strip of the mesh material (32) of the base tube (30) is wrapped around the pole in a claims 1, 2 and 11.  An end portion of the helical stiffener includes a cylindrical coiled end that is aligned with the end of the tubular tube, thereby forming a cuffed end of the flexible hose assembly, as recited in claim 9.  The flexible hose is provided with end cuff (20, 22), as recited in claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Payne in view of U.S. 6,907,906 to Cook et al.
 Payne discloses the recited method of forming the flexible hose assembly, with the exception of specifically disclosing the trimming of an end of the spiral wrapped tubular hose.  Cook et al. discloses a cuffed hose and method of manufacture wherein Col. 4, lines 1-5, discloses that the hose is formed by spirally winding hose layers onto a mandrel to produce a hose length which is then cut into short lengths to produce the inventive soft-cuff hose (10).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to trim an end of the spiral wrapped hose of Payne, as suggested by Cook et al. in order to provide a specific length of tube having an end onto which the cuff may be secured thereto.
Allowable Subject Matter
Claim 20 is allowed.
Claims 3-8, 12-16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The recited references are pertinent to Applicant’s invention in disclosing spirally wound hoses, including spirally wound reinforcements thereon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


February 4, 2021
P. F. Brinson